Per Curiam.

Gov.Bar R. I(12)(C)(6) provides that in the hearing on appeal to the Board of Commissioners on Character and Fitness from an adverse recommendation by a bar association admissions committee, “The burden of proof * * * shall be on the applicant to establish by clear and convincing evidence the applicant’s present character, fitness, and moral qualifications for admission to the practice of law in Ohio.” After reviewing the record, we also find that applicant did not present clear and convincing evidence of his qualifications.
Therefore, we concur with the board’s findings, conclusions, and recommendation. Applicant’s application to sit for the Ohio bar examination is hereby denied, and applicant is never to be admitted to the practice of law in Ohio.1

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, Cook and Lundberg Stratton, JJ., concur.
F.E. Sweeney and Pfeifer, JJ., dissent and would permit applicant to reapply in two years.

. Our review indicates that in October 1996, applicant applied to take the February 1997 bar examination. Our denial includes denial of that application.